DETAILED ACTION
Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 25, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 12-13, 15 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al., [US 2008/0013273].  Bailey teaches of a partition (combined (122a & 120b)) for separating computer components in an apparatus holding the computer components (fig. 1), the partition comprising: a body (panel sandwich) with a first side (side not fully shown – fig. 1 {122a}) and a second side (side fully shown in fig. 1 {120b}); one or more top tabs (shown as the bent over tabs – fig. 1) projecting from both the first side and the second side of the body; one or more bottom tabs (shown as the bent tabs – fig. 1 {such as clearly depicted on (120a}) projecting from the first side of the body; and one or more bottom protrusions (viewed as the round projections extending from the bottom side of the body) projecting from the second side of the body, wherein the one or more top tabs are secured in a first manner to an inherent first panel of the apparatus, the one or more bottom tabs are secured in the first manner to a second panel (labeled (100) in fig. 1) of the apparatus, and the one or more bottom protrusions are secured in a second manner to the second panel of the apparatus, and wherein the first manner is different from the second manner.  As to Claim 2, a respective bottom tab of the one or more bottom tabs includes a hole (shown) for securing the respective bottom tab to the second panel, the hole facilitating securing the respective bottom tab to the second panel in the first manner.  As to Claim 5, the partition further comprising one or more vents, wherein at least one of the one or more vents have a polygonal shape or a circular shape (note square and round holes in the panel sandwich).  As to Claim 6, the partition further comprising one or more side contours (113 & square hole for example), the one or more side contours providing additional contact points between the first side of the body and the second side of the body.  As to Claim 7, each of the one or more side contours can facilitate airflow between the first side of the body and the second side of the body such that air flows through at least one of the one or more side contours.  Regarding Claim 12, again, Bailey teaches of an apparatus (100) for holding computer components comprising: inherent plurality of cage panels (only the bottom panel is shown, but it is clear that a top panel would also be present) including an inherent first cage panel (top panel) and a second cage panel (bottom panel – (labeled (100) in fig. 1); and a plurality of partitions (combined (122a & 120b) & (124a & 122b)), wherein a respective partition in the plurality of partitions includes: a body (panel sandwich) with a first side (side not fully shown – fig. 1 {122a}) and a second side (side fully shown in fig. 1 {120b}); one or more top tabs (shown as the bent over tabs – fig. 1) projecting from both the first side and the second side of the body; one or more bottom tabs (shown as the bent tabs – fig. 1 {such as clearly depicted on (120a}) projecting from the first side of the body; and one or more bottom protrusions (viewed as the round projections extending from the bottom side of the body) projecting from the second side of the body, wherein the one or more top tabs are secured in a first manner to an inherent first panel of the apparatus, the one or more bottom tabs are secured in the first manner to a second panel (labeled (100) in fig. 1) of the apparatus, and the one or more bottom protrusions are secured in a second manner to the second panel of the apparatus, and wherein the first manner is different from the second manner.  As to Claim 13, the first cage panel and the second cage panel would be separated by the plurality of partitions – as is readily apparent.  As to Claim 15, a respective bottom tab of the one or more bottom tabs in the respective partition includes a hole (shown) for securing the respective bottom tab to the second cage panel, the hole facilitating securing the respective bottom tab to the second cage panel in the first manner.  As to Claim 17, the respective partition further comprising one or more vents, wherein at least one of the one or more vents have a polygonal shape or a circular shape (note square and round holes in the panel sandwich).  As to Claim 18, the respective partition further comprising one or more side contours (113 & square hole for example), the one or more side contours providing additional contact points between the first side of the body and the second side of the body.  As to Claim 19, each of the one or more side contours can facilitate airflow between the first side of the body and the second side of the body such that air flows through at least one of the one or more side contours.  As to Claim 20, the body is viewed as being U-shaped (note folded front sections attached to the elongated side sections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al.  Bailey teaches applicant’s basic inventive claimed partition / apparatus as outlined {mapped} above, but does not describe the type of fastener {rivets} used regarding the tabs, and does not show the inclusion of a third cage panel.  As to the use of rivets, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fastener being used, i.e., a screw, bolt, rivet etc., in order to secure the tabs to the panels because it was known in the art that mechanical fasteners are interchangeable and may be selected on the basis of their suitability as dictated by the needs and/or preferences of an end user.  As to the incorporation of a third panel, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional panel {such as for an additional row of bays} since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 1-7 & 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., [US 2012/0169188] in view of Sherrod et al., [US 2008/0310123].  Fan teaches of a partition (30) for separating computer components in an apparatus holding the computer components (fig. 1), the partition comprising: a body (panel sandwich) with a first side (left side for instance) and a second side (right side for instance); one or more top tabs (33) projecting from both the first side and the second side of the body; one or more bottom tabs (31) projecting from the first side of the body; and one or more bottom protrusions (other (31)) projecting from the second side of the body, wherein the one or more top tabs are secured in a first manner to a first panel of the apparatus (17), the one or more bottom tabs are secured in the first manner to a second panel (11) of the apparatus, and the one or more bottom protrusions are secured in a manner to the second panel of the apparatus.  Fan teaches applicant’s basic inventive claimed partition as outlined {mapped} above, but does not show the manner of securement of the bottom protrusions as being different {second manner} than the manner of securement of the bottom tabs.  As to this aspect, Sherrod is cited as an evidence reference for the known technique of using a bottom protrusion (14a-14c) of a partition (10) to be secured in openings (18a-18c) of a panel (dividing wall) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Fan so as to utilize the protrusion configuration as taught by Sherrod because this attachment arrangement would enhance the versatility of Fan’s device by providing a means by which the second side protrusions could be “locked” in place once rotated and inserted into position, thereby allowing the tabs to then be secured via fasteners.  As modified, the partition would be more stable during partial installation and provide for an enhanced robust cage structure due to the interlocked coupling afforded the protrusion and panel attachment.  Regarding Claim 2, as modified, a respective bottom tab of the one or more bottom tabs includes a hole (311) for securing the respective bottom tab to the second panel, the hole facilitating securing the respective bottom tab to the second panel in the first manner.  Regarding Claim 3, as modified, Fan teaches applicant’s basic inventive claimed partition as outlined {mapped} above, but does not describe the type of fastener {rivets} used regarding the tabs.  As to the use of rivets, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fastener being used, i.e., a screw, bolt, rivet etc., in order to secure the tabs to the panels because it was known in the art that mechanical fasteners are interchangeable and may be selected on the basis of their suitability as dictated by the needs and/or preferences of an end user.  Regarding Claim 4, as modified, the second manner includes tucking a respective bottom protrusion of the one or more protrusions under a portion of the second panel (note figs. 6A-6B of Sherrod).  Regarding Claim 5, as modified, the partition further comprising one or more vents, wherein at least one of the one or more vents have a polygonal shape or a circular shape (note square and round holes in the panel – fig. 3).  Regarding Claim 6, as modified, the partition further comprising one or more side contours ((32 & 37) or rectangular openings for example), the one or more side contours providing additional contact points between the first side of the body and the second side of the body.  Regarding Claim 7, as modified, each of the one or more side contours can facilitate airflow between the first side of the body and the second side of the body such that air flows through at least one of the one or more side contours.  Regarding Claim 12, again, Fan as modified by Sherrod teaches of an apparatus (drive enclosure) for holding computer components comprising: a plurality of cage panels (fig. 3) including a first cage panel (17) and a second cage panel (11); and a plurality of partitions (30’s), wherein a respective partition in the plurality of partitions includes: a body (panel sandwich) with a first side (left side) and a second side (right side); one or more top tabs (33) projecting from both the first side and the second side of the body; one or more bottom tabs (31) projecting from the first side of the body; and one or more bottom protrusions ((14) as modified by Sherrod) projecting from the second side of the body, wherein the one or more top tabs are secured in a first manner to the first panel of the apparatus, the one or more bottom tabs are secured in the first manner to a second panel of the apparatus, and the one or more bottom protrusions are secured in a second manner to the second panel of the apparatus (as modified), and wherein the first manner is different from the second manner.  Regarding Claim 13, as modified, the first cage panel and the second cage panel are separated by the plurality of partitions (shown).  Regarding Claim 14, as modified, the plurality of cage panels further includes a third cage panel (16); the plurality of partitions is arranged in a first row and a second row (fig. 4); the first row is defined by the first cage panel and the second cage panel; and the second row is defined by the second cage panel and the third cage panel (shown).  Regarding Claim 15, as modified, a respective bottom tab of the one or more bottom tabs in the respective partition includes a hole (311) for securing the respective bottom tab to the second cage panel, the hole facilitating securing the respective bottom tab to the second cage panel in the first manner.  Regarding Claim 16, as modified, the second manner includes tucking a respective bottom protrusion in the respective partition under a portion of the second cage panel (shown by Sherrod in figs. 6A-6B).  Regarding Claim 17, as modified, the respective partition further comprising one or more vents, wherein at least one of the one or more vents have a polygonal shape or a circular shape (note square and round holes in the panel – fig. 3).  Regarding Claim 18, as modified, the respective partition further comprising one or more side contours ((32 & 37) or rectangular openings for example), the one or more side contours providing additional contact points between the first side of the body and the second side of the body.  Regarding Claim 19, as modified, each of the one or more side contours can facilitate airflow between the first side of the body and the second side of the body such that air flows through at least one of the one or more side contours.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various partition / apparatus structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
May 5, 2022

/James O Hansen/Primary Examiner, Art Unit 3637